                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES R. KAMMEYER, JR.,                           )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )       Case No. 19-cv-00454-JPG
                                                   )
 WILLIAM TRUE,                                     )
 D. STICKELS,                                      )
 DANIEL HUGGINS, and                               )
 UNITED STATES OF AMERICA,                         )
                                                   )
                         Defendants.               )



                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff James Kammeyer, an inmate with the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at the United States Penitentiary located in Marion, Illinois (“USP Marion”),

initiated his law suit by filing a Complaint (Doc. 1) and a Motion for Preliminary Injunction

(“Motion”) (Doc. 2). The Motion is now before this Court for consideration.

        In the Complaint, Plaintiff claims that following incidences of illicit drug use, USP Marion

implemented the following restrictions on the entire inmate population: (1) reducing the monthly

commissary spending limit to $100 and subsequently to $75; (2) limiting telephone privileges to

one five-minute phone call per day; and (3) limiting e-mail use to five emails per day. (Doc. 1.

pp. 4-5). In addition to the restrictions on privileges, Plaintiff alleges that various officials have

attempted to combat the drug problem by encouraging inmates to self-enforce the prohibition of

illicit drugs and to use violence if necessary against those using and dealing, resulting in “vicious

assaults.” Id. p. 6; Doc. 2, p. 2. Plaintiff seeks an Order (1) requiring Defendants to cease the
                                                       1
current mass punishment sanctions of privileges; (2) prohibiting Defendants from engaging in

mass punishment sanctions of any kind; and (3) requiring Defendants to implement “motor skills

assessment field sobriety checks,” using medical and custody staff to find and hold accountable

those using and dealing illicit drugs. (Doc. 2, p. 3).

       The United States Supreme Court has emphasized that a preliminary injunction is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion. Christian Legal Soc’y v. Walker, 453 F.3d 853, 870

(7th Cir. 2006) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (emphasis in original)).

In considering whether to grant injunctive relief, a district court must weigh the relative strengths

and weaknesses of a plaintiff’s claims in light of a five-part test that has long been part of the

Seventh Circuit’s jurisprudence. Specifically, a plaintiff must establish that: (1) there is a

reasonable or substantial likelihood that he would succeed on the merits; (2) there is no adequate

remedy at law; (3) that absent an injunction, he will suffer irreparable harm; (4) the irreparable

harm suffered by plaintiff in the absence of the injunctive relief will outweigh the irreparable harm

that defendants will endure were the injunction granted; and (5) the public interest would be served

by an injunction. Teamsters Local Unions Nos. 75 and 200 v. Barry Trucking, 176 F.3d 1004,

1011 (7th Cir. 1999); Judge v. Quinn, 612 F.3d 537, 546 (7th Cir. 2010); Pro’s Sports Bar & Grill,

Inc. v. City of Country Club Hills, 589 F.3d 865, 872-73 (7th Cir. 2009).

       Without expressing an opinion on the merits of Plaintiff’s other claims for relief, this Court

concludes that a preliminary injunction should not be issued in this matter. Plaintiff asserts that

the collective punishment Defendants have implemented amounts to cruel and unusual punishment

in violation of the Eighth Amendment. (Doc. 2. p. 1). However, it does not appear that by limiting

commissary spending, phone calls, and emails Plaintiff is suffering the type of severe deprivation
                                                         2
that would support the extraordinary and drastic remedy of a preliminary injunction. See James v.

Milwaukee Cty., 956 F.2d 696 (7th Cir. 1992) (citing Rhodes v. Chapman, 452 U.S. 337, 346

(1981) (Prison conditions violate the Eighth Amendment if they deprive inmates of basic human

needs, such as food, medical care, sanitation, or physical safety). While Plaintiff’s allegations that

USP Marion officials are encouraging inmate self-regulation, resulting in an increase in violent

prison attacks, are concerning, Plaintiff has not stated that he has been a victim of these attacks or

is even at risk of being a victim of these attacks. Nor does he allege that the officials have asked

him to participate in the attacks. He states that there is a present and ongoing threat of violence

and a general fear for his safety (Doc. 1, p. 8; Doc. 2, p. 1), but has failed to demonstrate the

likelihood of any immediate or irreparable harm to himself. See Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008) (“Issuing a preliminary injunction based only on a possibility of

irreparable harm is inconsistent with our characterization of injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”).

Plaintiff has not met his initial burden of showing a likelihood of success on the merits.

       Accordingly, the Court DENIES the Motion for Preliminary Injunction (Doc. 2) without

prejudice.

       IT IS SO ORDERED.

       DATED: May 13, 2019

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      Unites States District Judge




                                                      3
